Title: [Diary entry: 27 June 1786]
From: Washington, George
To: 

Tuesday 27th. Mercury at 69 in the Morning—70 at Noon and 70 at Night. Lowering (rather cloudy) in the morning, with the wind brisk, but not cold from the No. West. Afternoon clear & pleasant. Rid to all my Plantations. Found the Plows & Hoes in the Neck had gone over the cut by the Barn. The first finished it yesterday about breakfast, & the other about dinner time and were in the Cut adjoining. Finding the Hoe Harrow did not do good work in the drilled Corn, I ordered it to desist and the Bar share plow to be used, till the common Corn was all crossed; after which to use it, when the ground was worked the other way. Cut down the clover at Muddy hole this forenoon (whilst it was moist from the Rain of last night) and put it into Wind rows—3 swaiths in a Row. The Dogue run hands had not got over the Corn in the Swamps. At the Ferry the People had just finished weeding the drilled Corn by the Fish House, & replanting the Patatoes therein; not having quite enough of the latter to replant the whole—the deficiency was supplied with Corn. Making the hay that was cut yesterday at the Ferry, with the small gang. Doctr. Craik dined here, and returned home afterwards. Mr. Shaw went up to Alexa. on my business and returned late in the evening.